Citation Nr: 1614541	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  14-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Evaluation of myralgia paresthetica of the left thigh, initially rated as noncompensable.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to August 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran's myralgia paresthetica of the left thigh has been manifested by mild numbness, sensory deficit, and pain of the anterior and lateral thigh. 

2.  The Veteran does not have additional disability of irritable bowel syndrome due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.

3.  The Veteran does not have additional disability of irritable bowel syndrome proximately caused by an event not reasonably foreseeable.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for myralgia paresthetica of the left thigh have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8629 (2015).

2.  The Veteran is not entitled under the law to compensation benefits under to the provisions of 38 U.S.C.A. § 1151 for irritable bowel syndrome.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in January 2012, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims for benefits pursuant to 38 U.S.C.A. § 1151; the Veteran's claim for an increased rating is downstream from the initial claim of entitlement to compensation under 38 U.S.C.A. § 1151 for his myralgia paresthetica of the left thigh.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. 

The Veteran was also afforded a VA examination responsive to the claim for an increased rating for myralgia paresthetica of the left thigh.  The examination report contains all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  

VA obtained a medical opinion responsive to the claim under 38 U.S.C.A. § 1151.  The opinion was provided by a medical professional, following a review of the claims file.  The Board finds that the opinion is adequate.  

The Board also observes that the undersigned VLJ, at the Veteran's March 2016 hearing, explained the concept of an increased disability evaluation and the concept of entitlement to compensation under 38 U.S.C.A. § 1151, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected myalgia paresthetica of the left thigh has not materially changed and a uniform evaluation is warranted.  

The Veteran's myalgia paresthetica of the left thigh is currently evaluated as noncompensable pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8699-8629.  See 38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).

Under Diagnostic Code 8629, a 0 percent rating is warranted for mild to moderate incomplete paralysis of the external cutaneous nerve of the thigh.  A 10 percent rating is warranted for severe to complete paralysis of the external cutaneous nerve of the thigh.  A 10 percent rating is the maximum schedular rating available under Diagnostic Code 8629.  38 C.F.R. § 4.124a, Diagnostic Code 8629.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Veteran was afforded a VA examination in June 2012 for the myralgia paresthetica of the left thigh.  The Veteran reported experiencing numbness, paresthesia, and pain of the anterior and lateral left thigh.  The Veteran reported weakness of the thigh, as well, but the VA examiner pointed out that the Veteran has a history of arthritis and rheumatism, and that the weakness was related to his arthritis, and had onset prior to his hernia surgery.  He did not have muscle atrophy; strength was normal and deep tendon reflexes were 2+.  Sensation testing to light touch was normal.  Nerve testing was also normal.  The examiner opined that the most likely peripheral nerve affected was the external cutaneous nerve of the thigh. The examiner opined that the Veteran's occupation was not affected by his disability. 

A more recent, March 2014 VA examination report reflects that the Veteran complained of numbness of the left leg; testing showed normal peripheral nerves.  

At the Veteran's March 2016 hearing, he complained of instability, numbness, and difficulty walking due to his myralgia paresthetica of the left thigh.

After a review of all the evidence, the Board finds that the Veteran's service-connected myralgia paresthetica of the left thigh more nearly approximates the criteria for the current noncompensable disability evaluation.  The Board finds that the Veteran's myralgia paresthetica of the left thigh is not productive of symptomatology consistent with severe to complete paralysis of the external cutaneous nerve.  A review of VA treatment records, the June 2012 and March 2014 VA examination reports, and the Veteran's statements, including his testimony before the undersigned, reflect that the Veteran did not have any objective manifestations indicative of severe or complete paralysis.  In this regard, the June 2012 and March 2014 VA examiners conducted the appropriate tests and provided an assessment of the current severity of the Veteran's symptoms.  Aside from mild paresthesia and numbness of the anterior and lateral thigh, the Veteran did not have any other objective manifestations; testing of strength and reflexes was normal, and there was no muscle atrophy.  Moreover, the March 2014 VA examination report found that testing of the peripheral nerves was normal and the June 2012 VA examiner distinguished the Veteran's complaints of weakness and instability as due to his arthritis, noting that the Veteran used a walker due to rheumatism and arthritis prior to the June 2011 surgery; as such symptoms existed prior to the incurrence of the Veteran's myralgia paresthetica of the left thigh, they are not for consideration here.

The Board acknowledges the Veteran's contentions that he is entitled to a higher rating, and that he believes his myralgia paresthetica of the left thigh is severe.  However, although the Veteran is competent to report symptoms such as pain and numbness, and the Board finds the Veteran to be credible in his report of symptomatology, his statements are outweighed by the findings of the VA examiners.  The VA examiners found no evidence of a deficit with respect to reflexes or muscle weakness upon testing to determine the extent of functional loss and paralysis.  These findings are entitled to greater probative weight, as they are based on objective manifestations of the Veteran's neurological impairment.  

In this case, the Board finds that the manifestations of the Veteran's myralgia paresthetica of the left thigh cannot be considered severe, since motor and reflex examinations were normal and only a sensory deficit to touch is shown.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124a.

There is no evidence that the Veteran's myralgia paresthetica causes severe to complete paralysis of the external cutaneous nerve of the thigh.  In the absence of manifestations of severe to complete paralysis to the external cutaneous nerve of the left thigh, the preponderance of the evidence weighs against a higher rating for myralgia paresthetica of the left thigh.  38 C.F.R. §§ 4.1, 4.10, 4.124a, Diagnostic Code 8629.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's myralgia paresthetica of the left thigh are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and the VA treatment records, which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of numbness and pain, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the Veteran's myralgia paresthetica of the left thigh is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with myralgia paresthetica of the left thigh, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Legal Criteria for Compensation benefits under 38 U.S.C.A. § 1151

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(c)(3).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 

Regarding the claim for benefits under 38 U.S.C.A. § 1151, the Veteran contends that he has irritable bowel syndrome as a result of treatment by VA.  According to the Veteran, his irritable bowel syndrome is the result of the exploratory laparotomy following his June 2011 surgical hernia repair.  The Board observes that the Veteran has not alleged any particular failings or errors as to the surgical treatment.  Instead, the Veteran alleges that his irritable bowel syndrome was caused by bleeding in the abdomen related to complications of the hernia repair, which necessitated a laparotomy.  According to the Veteran, his collapse following the hernia repair surgery was not reasonably foreseeable; as this collapse was caused by bleeding in the abdomen, which caused inflammation or infection of the abdomen, which in turn caused irritable bowel syndrome.

However, this argument is without merit.  First and foremost, the Board points out that the exploratory laparotomy that followed the Veteran's hernia repair was due to an extraperitoneal hemorrhage, and that an evaluation of the Veteran's bowels and colon during the laparotomy showed that the both the bowels and colon appeared healthy and uninjured.   (See June 2011 VA operative report).  Moreover, the Board observes that August 2011 and September 2011 VA treatment notes indicate that the Veteran reported that he had regular bowel movements, and did not experience difficulty eating or abdominal pain. 

The Veteran was afforded multiple VA opinions in connection with his claim.  A May 2012 VA medical opinion states that the claims file was reviewed, as well as his VA treatment records, but there is no indication that the Veteran was examined.  The VA examiner noted that the Veteran underwent a bilateral inguinal hernia surgical repair and had complications of a hematoma, which caused the hemorrhage necessitating a second surgery; the VA examiner stated that bleeding complications are known yet unfortunate complication of any surgery.   The VA examiner stated that the care that the Veteran received with the initial hernia surgery and subsequent surgery for the hemorrhage was proper and that there was no evidence of carelessness, negligence, error in judgment, or lack of proper skills on the part of VA.  

In March 2014, the Veteran was afforded another VA examination.  The VA examiner reviewed the Veteran's VA surgical records from June 2011 and subsequent VA treatment notes, as well as the Veteran's log of his bowel movements.  The VA examiner observed that VA treatment records showed that the Veteran had normal bowel movements in August 2011 and that he denied experiencing constipation and diarrhea in October 2012.  The VA examiner also observed that the Veteran now reported that he experiences frequent diarrhea, but has been prescribed medication for treating constipation; the VA examiner noted that the Veteran's log of bowel movements showed alternating diarrhea and constipation.  According to this VA examiner, the Veteran's reported symptoms are most likely consistent with irritable bowel syndrome.  

A May 2014 VA medical opinion stated that the medical evidence was reviewed prior to issuance of the opinion.  The VA examiner opined that the Veteran's irritable bowel syndrome is not caused or aggravated by his hernia surgery, or the complications of the surgery, including the second surgery.  The VA examiner noted that irritable bowel syndrome's exact etiology is unclear but that it is not known to be a complication of hernia surgery or evacuation of a hematoma.  The VA examiner explained that both the hernia and hematoma are external to the lumen of the bowel, as well as external to the wall of the bowel, and that irritable bowel syndrome occurs within the lumen and wall of the bowel.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence establishes that that the Veteran did not suffer additional disability due to VA negligence or fault or an event not reasonably foreseeable.  As previously discussed, the evidence establishes that the Veteran's claimed irritable bowel syndrome is not shown to be proximately due to the Veteran's VA treatment.  

The Board acknowledges the contentions of the Veteran, but finds that the assertions as to causation are too attenuated to constitute probative evidence to support the claim, particularly given that the Veteran has not asserted that there was any carelessness, lack of skill, or error in judgment on the part of his VA treating providers.  The Veteran has not provided any probative or credible evidence demonstrating that he has irritable bowel syndrome as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or an event not reasonably foreseeable.  To the contrary, May 2012, March 2014, and May 2014 VA examiners found that the bleeding was an unfortunate but foreseeable complication of the hernia repair surgery, and that the irritable bowel syndrome was unrelated to either surgery.  The VA examiners acknowledged that the Veteran's claimed irregular bowel movements of alternating diarrhea and constipation were likely consistent with irritable bowel syndrome, but that the irritable bowel syndrome is not caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in their surgical treatment or care of the Veteran.  As the May 2012 and May 2014 VA medical opinions stated, the facts and circumstances of the case, as well as the Veteran's assertions and history, clearly demonstrate that there was no evidence that the Veteran was disabled or harmed by the surgical procedures.  

To the extent that the Veteran claims that his irregular bowel movements and frequent diarrhea began following his surgeries, and are thus related, the Veteran's reliance on timing is misplaced.  The Board acknowledges that the Veteran had constipation immediately following surgery, but that it was resolved prior to his discharge from the hospital following the laparotomy for the hematoma.  Likewise, the Board observes that the Veteran's colon and bowels were examined during the laparotomy and were found to be healthy and without injury, and that the Veteran denied experiencing constipation or diarrhea at follow-up visits after his surgery, and for over a year following his surgeries.  As such, the Board finds that the Veteran's testimony of continuous bowel symptomatology since his hernia surgery and hematoma is not credible.  

In short, there is no evidence that the Veteran's treating physicians were careless or negligent during the Veteran's bilateral inguinal hernia repair, nor did they lack proper skill to perform or make an error in judgment when determining that surgical intervention was required with regard to the subsequent laparotomy for resolution of the hematoma.  Moreover, there is no evidence that the Veteran's treating providers at VA deviated from the appropriate standard of care or were negligent.  The Board also notes that surgical records indicated that both operations proceeded normally, and that the hematoma was a known, possible complication of the hernia surgery. 

To the extent that the Veteran had complications following his surgery, the Board points out that the claimed irritable bowel syndrome was not diagnosed until his March 2014 VA examination, and reiterates that the Veteran's post-laparotomy constipation was resolved prior to his discharge from the hospital.  Medical evidence shows that that the Veteran otherwise denied experiencing diarrhea and constipation for a year after his hospitalization at VA.  The Board acknowledges the Veteran's assertions that he has irritable bowel syndrome and alternating diarrhea and constipation.  Nonetheless, his lay assertions, however, do not outweigh the objective medical evidence which shows that the Veteran does not have any long-term bowel or gastrointestinal disorders or complications related to his bilateral inguinal hernia repair.

Even if the Board were to concede additional disability based on the documented treatment for post-surgical complications, including the second surgery for treatment of the hematoma, that is not, in and of itself, sufficient to establish entitlement to compensation.  That is, there must be some instance of fault on VA's part in furnishing the treatment or an event not reasonably foreseeable.  There is no reliable evidence showing the Veteran suffered additional disability as a result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA doctors.  The May 2012 VA medical opinion clearly stated that the complications of the surgery did not show evidence of carelessness, negligence, lack of proper skill or error in judgment, and that bleeding complications were a reasonably foreseeable event.  Likewise, as previously noted, the Veteran's irritable bowel syndrome had onset over a year following his surgeries and were not shown to be in any way related to the June 2011 bilateral inguinal hernia repair.

As to whether the additional resulting disability was reasonably foreseeable, the Board observes that the evidence shows that the Veteran signed an informed consent prior to both the bilateral inguinal hernia repair and the exploratory laparotomy.  See Halcomb v. Shinseki, 23 Vet. App. 234 (2009) (holding that the veteran did not establish lack of informed consent before eye surgery as the basis for entitlement to compensation benefits for loss of vision of the eye under 38 U.S.C.A. § 1151 based solely on failure of consent documents to list specific disclosed risks).  The Halcomb Court held that the failure to specify which risks were reasonably foreseeable results of a medical procedure, and instead providing simply a generic informed consent form, was not negligence per se.  Essentially, in Halcomb, the Veteran did not present any evidence, not even his own statement, that consent was not informed.  Similarly, the Board notes that at no point for the additional disabilities discussed herein, did the Veteran claim that he was not specifically told that those were risks involved in the surgical procedure.  Instead, the Veteran's arguments in support of his claim focus on the irritable bowel syndrome being the result of VA''s fault in executing the hernia repair procedure.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).   The May 2012, March 2014, and May 2014 VA opinions reflect that the examining providers reviewed the claims file prior to providing a clear medical opinion that the Veteran's claimed irritable bowel syndrome is unrelated to the Veteran's surgical treatment in June 2011.  As the VA medical opinions provided reasons for the opinion based on an accurate characterization of the evidence of record, this opinion is entitled to substantial probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  To the extent that the Veteran contends that he has irritable bowel syndrome as a result of his June 2011 surgeries, the probative value of his general lay assertions is outweighed by the specific, reasoned VA medical opinions.  

Therefore, upon consideration of the foregoing, the Board finds that the weight of the evidence does not establish that additional disability due to any negligence or fault of VA.  Because the Board concludes that the preponderance of the evidence is against the claims entitlement to compensation benefits under 38 U.S.C.A. § 1151 is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for myralgia paresthetica of the left thigh is denied. 

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for irritable bowel syndrome is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


